[Cite as State v. Foust, 2022-Ohio-3187.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                              CRAWFORD COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                             CASE NO. 3-21-27

        v.

FINLEY E. FOUST, JR.,                                   OPINION

        DEFENDANT-APPELLANT.




                Appeal from Crawford County Common Pleas Court
                           Trial Court No. 17-CR-0260

                       Judgment Reversed and Cause Remanded

                          Date of Decision: September 12, 2022




APPEARANCES:

        Howard A. Elliott for Appellant

        Daniel J. Stanley for Appellee
Case No. 3-21-27


SHAW, J.

       {¶1} Defendant-Appellant, Finley E. Foust, Jr. (“Foust”), appeals from the

December 2, 2021 judgment entry of the Crawford County Court of Common Pleas.

                           Facts and Procedural History

       {¶2} On September 26, 2017, Foust was charged in a three-count indictment

on the following offenses: receiving stolen property, a fourth degree felony (Count

1); receiving stolen property, a fifth degree felony (Count 2); and engaging in a

pattern of corrupt activity, a second degree felony (Count 3). Foust entered into a

negotiated plea agreement, pled guilty to all three counts, and was sentenced to an

agreed sentence recommendation of a twelve-month prison term on Count 1, an

eleven-month prison term on Count 2, and a three-year prison term on Count 3, all

to be served consecutively for a total prison term of four years and eleven months

(with consideration of judicial release). The trial court granted him 74 days of jail-

time credit up to November 13, 2017, the date of sentencing.

       {¶3} Thereafter, on August 21, 2018, Foust filed a motion for judicial

release, which the trial court granted on September 20, 2018. Foust was then placed

on five years of community control. The trial court stated:

       Defendant’s Motion is granted and the remainder of the prison
       sentence imposed in the above-captioned case(s) be and hereby is
       suspended. The Court hereby reserves jurisdiction to reimpose the
       remaining prison time, and the Defendant is hereby placed on
       Community Control for a period of five (5) years under the


                                         -2-
Case No. 3-21-27


       standard conditions and terms of the Crawford County Probation
       Department.

(Emphasis added.) (Doc. No. 23).

       {¶4} Subsequently, on November 4, 2020, Foust appeared before the trial

court for a hearing on a community control violation where the trial court continued

his community control. Thereafter, on November 30, 2021, following community

control violations, the trial court revoked his judicial release community control. At

the sentencing hearing, the trial court judge stated: “I’m going to reimpose a prison

sentence, however, I’m not going to reimpose a prison sentence on all three

counts[.]” (Nov. 30, 2021 Tr. at 19). The judge explained: “On Count 1 in which

the Defendant was sentenced to 12 months in prison, I’m going to terminate that as

unsuccessful. So I will not reimpose that 12 month prison sentence.” (Id.). The

judge continued: “Count 2 and Count 3, I will reimpose those two prison sentences,

so that is three years on Count 2, 11 months on Count 3, so I’m reimposing 3 years

and an 11 month prison sentence.” (Emphasis added.) (Id.).

       {¶5} The trial court judge further explained: “[T]he reason I’m doing this is

because while I believe a prison sentence needs to be reimposed in this case, I

listened to the Defendant, I do believe he shows remorse, I do believe there’s some

factors and because of that I’m willing to not impose the entire prison sentence

because of that. Now, Mr. Foust, you’ve got a significant amount of time in, jail

and prison, all your jail and prison will go to Counts 2 and Counts 3[.]” (Id.).

                                         -3-
Case No. 3-21-27


       {¶6} The trial court’s December 2, 2021 judgment entry then states that the

following prison sentence is “re-imposed:” “11 months prison on Count 2 and to 3

years prison on Count 3, to be served consecutively for a total of 3 years and 11

months prison, with jail time credit. Count 1 shall be terminated as unsuccessful.”

(Doc. No. 49). The entry further states as follows regarding jail-time credit:

“Defendant has served 74 jail time credit days before being sentenced to prison on

November 13, 2017. Defendant has served 30 jail time credit days including the

date of sentence of November 30, 2021 since judicial release for a total of 104 jail

time credit days.” (Id.). It is from this judgment entry that Foust appeals, asserting

the following assignment of error for our review.

                               Assignment of Error

       The trial court is obligated to determine at the sentencing hearing
       how many days of credit the Defendant is entitled to for time
       served with respect to the offense at hand. The failure to do so is
       error requiring the matter be reversed for an appropriate
       determination by the trial court at a sentencing hearing.

       {¶7} In his sole assignment of error, Foust contends that the trial court erred

when it failed to determine his jail-time credit at his sentencing hearing. Foust

asserts that the trial court failed to comply with its statutory obligation under R.C.

2929.19(B)(2)(g)(i) by not announcing the number of days of jail-time credit that

he was entitled to for time served at this hearing and has not afforded him a correct

credit for time served. (Appellant’s Brief at 9).


                                         -4-
Case No. 3-21-27


                                  Legal Standard

       {¶8} R.C. 2929.19(B)(2)(g)(i) states that:

       (B)(2) * * * [I]f the sentencing court determines at the sentencing
       hearing that a prison term is necessary or required, the court shall
       do all of the following:

       ***

       (g)(i) Determine, notify the offender of, and include in the
       sentencing entry the total number of days, including the
       sentencing date but excluding conveyance time, that the offender
       has been confined for any reason arising out of the offense for
       which the offender is being sentenced and by which the
       department of rehabilitation and correction must reduce the
       definite prison term imposed on the offender as the offender’s
       stated prison term * * * . The court’s calculation shall not include
       the number of days, if any, that the offender served in the custody
       of the department of rehabilitation and correction arising out of
       any prior offense for which the prisoner was convicted and
       sentenced.

       {¶9} Next, R.C. 2929.20, which governs judicial release, provides in

pertinent part:

       If the court grants a motion for judicial release under this section,
       the court shall order the release of the eligible offender, shall place
       the eligible offender under an appropriate community control
       sanction, under appropriate conditions, and under the
       supervision of the department of probation serving the court and
       shall reserve the right to reimpose the sentence that it reduced if
       the offender violates the sanction.

R.C. 2929.20(K). Thus, an offender, like Foust, who has been granted judicial

release “ ‘has already served a period of incarceration, and the remainder of that

prison sentence is suspended pending either the successful completion of a period

                                         -5-
Case No. 3-21-27


of community control or the [offender’s] violation of a community control

sanction.’ ˮ (Emphasis added.) State v. Davis, 3d Dist. Defiance No. 4-21-03, 2021-

Ohio-3790, ¶ 5, quoting State v. Alexander, 3d Dist. Union No. 14-07-45, 2008-

Ohio-1485, ¶ 7.

                                    Legal Analysis

       {¶10} A review of the record clearly indicates that the trial court, after

revoking judicial release at the hearing, committed to Foust receiving credit for any

days that he had spent in jail and prison. (Nov. 30, 2021 Tr. at 20). However, in its

judgment entry of sentence, the trial court only noted the prior “jail time” with no

reference to prior “prison time.” Moreover, the record shows that following Foust’s

violation of judicial release, the trial court, with the exception of the charge that was

“dismissed,” imposed the entire original prison terms for his offenses, rather than

reimposing the balance of his prison terms as required by R.C. 2929.20(K).

       {¶11} As noted earlier, the record shows that in its judgment granting judicial

release, the trial court specifically suspended the remaining portion of Foust’s

prison sentence and specifically reserved jurisdiction to allow it to reimpose the

remaining prison time. In sum, it is our view that requiring the trial court to

reimpose only the balance of the previously imposed prison sentence, as opposed to

reimposing the entire original sentence and then purporting to deduct credit for both

prior “prison time” served as well as prior “jail time” served, not only avoids


                                          -6-
Case No. 3-21-27


unnecessary issues as to the calculation of prison time by the trial court instead of

the Department of Rehabilitation and Correction, but is also more consistent with

the language of R.C. 2929.20(K), and our prior case law, as well as the language of

the trial court’s own judgment entry granting judicial release in this case.

       {¶12} As for jail-time credit, the number of days of jail-time credit that the

trial court credited Foust when it sentenced him in this case, specifically 104 days,

is reflected in its judgment entry of December 2, 2021. We have recognized that

the Department of Rehabilitation and Correction has the duty to apply jail-time

credit, however, the trial court has the responsibility of determining the number of

days to be credited. State v. Mills, 3d Dist. Auglaize Nos. 2-22-09 and 2-22-10,

2022-Ohio-2821, ¶ 8. It is then consistent for the trial court to determine the number

of days of jail-time credit that Foust is entitled to have credited toward the remaining

balance of his original sentence pursuant to R.C. 2929.19(B)(2)(g)(i), which the trial

court clearly did in this case. To this extent, Foust’s assignment of error is

overruled.

       {¶13} However, based on the foregoing analysis regarding the trial court’s

reimposition of Foust’s entire original sentence on Counts 2 and 3 instead of the

balance of the previously imposed sentence, Foust’s sole assignment of error is

sustained. Accordingly, we reverse the sentence imposed by the trial court and

remand this case for the trial court to properly reimpose the balance remaining on


                                          -7-
Case No. 3-21-27


Foust’s original prison terms on the two counts imposed consistent with its own

judgment entry granting judicial release subject only to the amount of “jail-time”

credit in accordance with R.C. 2929.19(B)(2)(g)(i).

                                    Conclusion

       {¶14} Having found error prejudicial to the Appellant in the particulars

assigned and argued, the judgment of the Crawford County Court of Common Pleas

is reversed. This cause is remanded to the trial court for further proceedings

consistent with this opinion.

                                                         Judgment Reversed and
                                                              Cause Remanded

MILLER and WILLAMOWSKI, J.J., concur.

/jlr




                                       -8-